          Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 1 of 37



   135.        Without the additional C-1001 supply, W&P was limited in W&P’s ability to

manufacture and sell the C-1001, including sale of its C-1001 inventory during the Sell-Off

Period (as defined below).


               iii. Customer A


   136.        Weems/W&P have been selling the C-1001 to Customer A since around 2015.

Weems/W&P have had business and contractual relations with Customer A since at least the

middle of the 1970s, and W&P reasonably has an expectation of ongoing prospective business

and contractual relations with Customer A. Customer A is representative of W&P’s customers

similarly impacted by the Defendants’, which have put W&P’s customers in the middle of the

dispute between the Plaintiff and Defendants.

   137.        Prior to August 25, 2019, Covelli informed Customer A that Customer A would

no longer be able to obtain the Licensed Products from W&P and that Customer A would need to

buy from Sirius the Licensed Products manufactured by Sirius.

   138.        Covelli’s assertion to Customer A is untrue. Covelli’s untrue comments to at least

Customer A constitute fraud, deceit, trickery, bad faith, and/or unfair methods. Upon

information and belief, Covelli made to Customer A statements that were literally false and/or

likely to mislead, confuse or deceive regarding W&P’s rights to manufacture the Licensed

Products, and Covelli’s statements caused commercial injury to W&P by harming W&P’s ability

to sell the C-1001 and potentially other products to Customer A, including introducing

inappropriate competition from Sirius in breach of W&P’s Exclusive Rights.

   139.        Even if the Defendants contend that the Agreement ended on August 25, 2019,

Section 11 of the Agreement states that: “Upon the termination or expiration of this Agreement



                                                36
          Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 2 of 37



for whatever reason, W&P … shall be able to continue to sell, on a non-exclusive basis, existing

Licensed Products [in] inventory….” This period is defined herein as the “Sell-Off Period.”

   140.        Covelli’s and Sirius’s actions caused at least Customer A to stop buying the

Licensed Products from W&P, causing W&P to lose existing and future sales to at least

Customer A of the Licensed Product and potentially other products. Customer A has indicated to

W&P that so long as there is a dispute over whether W&P has the right to manufacture and sell

the Licensed Products, Customer A will not buy the Licensed Products from W&P or Sirius,

however, upon information and belief, Customer A has continued to purchase eVDSDs from

Orion.


                                    Count I – Breach of Contract

                                 (Plaintiff against Sirius Defendants)

   141.        W&P repeats and re-alleges each of the foregoing and following allegations as

though fully set forth herein.

   142.        The Agreement between W&P and Sirius is a contract and forms the basis of a

contractual relationship between W&P and the Sirius Defendants.

   143.        The Sirius Defendants and Weems/W&P, for valuable consideration, entered into

an Agreement on December 31, 2015 (with three subsequent amendments) to grant

Weems/W&P “an exclusive license … in and to the Know-How with respect to the Patents and

the Trademarks to manufacture, distribute, advertise, publicize, market and sell Licensed

Products to consumers and retail entities” in return for the Agreement Payments from

Weems/W&P to Sirius.

   144.        As set forth herein with reference to specific sections of the Agreement, the Sirius

Defendants have breached numerous provisions of the Agreement as set forth in this section,


                                                37
          Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 3 of 37



causing damage to W&P financially and non-monetarily including, at a minimum, W&P’s

reputation and W&P’s goodwill.

   145.        Pursuant to the Third Amendment that Covelli personally signed, Covelli

personally bound himself and Simons by the Agreement and made the Agreement binding on

him and Simon, by virtue of Covelli and Simons being any of a “legal representatives … owners

… members” of Sirius.

   146.        As members and owners of Sirius, Covelli and Simons are not employees of

Sirius, Covelli and Simons are distinct from the legal entity Sirius, and Covelli, Simons, and

potentially others have used Sirius to act as their agent in conduct described herein.

   147.        Being personally bound by the Agreement, Covelli and Simons have breached the

Agreement with W&P, as individuals, and through the intentional and improper actions of Sirius

as Covelli’s and Simons’ agent and of Covelli and Simons on behalf of and/or in concert with

Sirius, described above with respect to at least Orion, Emlinq, and Customer A and the breaches

set forth below.

   148.        Covelli’s and Simons’ actions as individuals, and through the intentional and

improper actions of Sirius as Covelli’s and Simons’ agent and of Covelli and Simons on behalf

of and/or in concert with Sirius described above, have violated W&P’s rights under the

Agreement and impaired W&P’s ability to obtain the full benefits of the Agreement.



       Breach of Implied Covenant of Good Faith and Fair Dealing of the Agreement

   149.        The Sirius Defendants breached an implied covenant of good faith and fair

dealing by knowingly misrepresenting that the C-1001 was patented, in order to induce




                                                 38
          Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 4 of 37



Weems/W&P to execute and perform the Agreement, including Weems/W&P making

Agreement Payments for sales of the Licensed Products.

   150.        The Sirius Defendants breached an implied covenant of good faith and fair

dealing by knowingly misrepresenting that patents obtained, owned, and/or claimed to be owned

by Sirius were valid when, in fact, it knew that they were invalid due to fraud, inequitable

conduct, and violation of the duty to disclose material art to the USPTO.

   151.        The Sirius Defendants have breached an implied covenant of good faith and fair

dealing by threatening to not renew the Agreement if W&P did not license a new, multi-colored

light and pay a significant upfront payment of $275,000 (in addition to the initial upfront

payment of $200,000 paid for the initial Agreement). Assuming arguendo that Sirius’s claim is

correct that the multi-color light is not a Licensed Product covered under the Agreement, Sirius

breached its duty of good faith and fair dealing regarding the Agreement by improperly

attempting to tie continuation of the existing Agreement to W&P’s acceptance of the newly-

proposed license agreement to the multi-colored light. Nothing in the Agreement requires W&P

to license new products as a condition to continuing to license the existing products.

   152.        Conversely, assuming, as W&P does, that that the multi-color light is a Licensed

Product covered under the Agreement, the Sirius Defendants breached its duty of good faith and

fair dealing regarding the Agreement by improperly attempting to tie continuation of the existing

Agreement to W&P’s acceptance of the newly-proposed, unnecessary, and exorbitant license

agreement to the multi-colored light, for which W&P already has a license under the Agreement.

Beyond improperly attempting to tie continuation of the Agreement to acceptance of the

unnecessary license, Sirius’s demand that W&P pay an extra exorbitant upfront fee to license the

new multi-color light is in breach of good faith and fair dealing, because the multi-colored light



                                                39
           Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 5 of 37



falls under the definition of Licensed Products, is thus already part of W&P’s License, for which

a previous upfront fee already had been paid, and pursuant to which royalties on sales of the

multi-colored light would accrue on behalf of Sirius just as sales of the existing products do

already.

   153.         The Sirius Defendants also breached an implied covenant of good faith and fair

dealing by fabricating the unsubstantiated claim that W&P breached the Agreement as a basis for

its Second Declaration of Intent to End Agreement. The Sirius Defendants only made this claim

after the Sirius Defendants realized that they had no legal justification for the First Declaration of

Intent to End Agreement, and the First Declaration of Intent to End Agreement was sent to W&P

only after and because W&P declined to accept Sirius’s demands that W&P enter into a separate

license agreement for the new multi-color light and pay an enormous upfront fee, which is not a

valid basis for terminating the Agreement.

                                  Breach of Section 2 of the Agreement

   154.         Under Section 2a of the Agreement (listed as Section 3 in the First Amendment to

the Agreement, but still referred to as Section 2 within the amended section), W&P has the

exclusive right to “manufacture, distribute, advertise, publicize, market, sell, offer for sale and/or

import Licensed Products” which is a part of W&P’s Exclusive Rights.

   155.         In breach of W&P’s Exclusive Rights under the Agreement, prior to August 25,

2019, at a minimum, the Sirius Defendants undertook activities to manufacture the Licensed

Products by, at a minimum, the Sirius Defendants having ordered floats from one of W&P’s

suppliers, Pan-U, for use in Tektite’s manufacturing of the Licensed Products.

   156.         In further breach of W&P’s Exclusive Rights by the Sirius Defendants, prior to

August 25, 2019, Sirius contacted third parties, including but not limited to, Emlinq to



                                                  40
          Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 6 of 37



manufacture circuit boards for the Licensed Products for Sirius, for use in Tektite’s

manufacturing of the Licensed Products.

   157.        In further breach of W&P’s Exclusive Rights by the Sirius Defendants under the

Agreement, Sirius has been marketing Sirius-manufactured Licensed Products to at least one of

W&P’s customers, including Customer A, in an attempt to divert sales from W&P to Sirius and

make direct sales to these customers of Licensed Products. Customer A is representative of

W&P’s customers similarly impacted by the Defendants’ activities, which have put W&P’s

customers in the middle of the dispute with Plaintiff and Defendants, thereby damaging W&P’s

goodwill and reputation.

   158.        In further breach of W&P’s Exclusive Rights by Sirius under the Agreement, on

August 26, 2019, Sirius published a press release announcing, “the upcoming launch of its dual

color eVDSD model C-1002 device and the updated C-1003 model, both of which will be

manufactured and distributed exclusively by Sirius Signal.” The press release continues that

these models “are currently undergoing testing and certification.”

   159.        The C-1002 and C-1003 devices are Licensed Products in accordance with the

terms of the Agreement.

   160.        In further breach of W&P’s Exclusive Rights by Sirius under the Agreement, the

Sirius Defendants offered and continue to offer C-1003s for sale, and, in doing so, disparage the

C-1001 sold by W&P by marketing the new model C-1003 as a replacement that “promises to be

vastly more effective than the current white light models,” wherein the current white light

models are the C-1001 sold by W&P. As such, the Sirius Defendants are implying that the W&P

C-1001 product is outdated, inferior, and less effective. Even if the Agreement is deemed to

have an early termination date, the Sirius Defendants are well aware that these statements affect



                                                41
          Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 7 of 37



the ability of W&P to sellout its inventory during the Sell-Off Period as per the terms of the

Agreement.

   161.        Section 2a of the Agreement also states that “Sirius shall in a timely manner make

available to W&P such materials as may be necessary or desirable for use in exercising W&P’s

rights hereunder.”

   162.        In breach of these express terms of Section 2a of the Agreement, in an attempt to

frustrate W&P’s ability to manufacture the products, Emlinq and the Sirius Defendants have

refused, and continue to refuse, to provide manufacturing specifications for the Licensed

Products to W&P, including, but not limited to, circuit board design specifications, known as

“Gerber” files (“Gerber Files”), which are necessary to manufacture the circuit boards.

                             Breach of Section 3 of the Agreement

   163.        Section 3 of the Agreement states, in part, that “[t]he parties agree to renew for

additional twenty-four (24) month periods thereafter … unless one party after a mandated

negotiation at the end of the prior term gives the other party sixty (60) days’ notice to terminate

the Agreement. In this way, the License could be for the life of the patents….”

   164.        The Agreement was amended in Section D of the Third Amendment to state that

the Agreement “will automatically renew” unless intentionally terminated by 60-days’ notice and

only then, after a “mandated negotiation.” Section 2 of the Third Amendment states that “prior

to renewal of a ‘Term’ in Section 3 under the Agreement, in order to terminate the ‘Initial Term’

or a ‘Renewal Term’, the ‘mandated negotiation’ prior to the termination must occur at least

sixty (60) days prior to the end of the ‘Term’, and each party must give the other party sixty (60)

days [sic] notice to terminate the ‘Term’ prior to the end of each ‘Term’, unless agreed by the

parties in writing.”



                                                 42
          Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 8 of 37



   165.        In breach of these express terms of the Agreement, Sirius violated Section 3 of the

Agreement by not performing the required “mandated negotiation” prior to declaring the

termination of the Agreement.

                              Breach of Section 5 of the Agreement

   166.        Section 5 of the Agreement states that “Sirius will not license to any party other

than W&P, to manufacture, sell or distribute any products that perform the same or a

substantially similar function as the Licensed Products.”

   167.        In breach of Sirius’s obligations under Section 5, Sirius negotiated with at least

one third party, Orion to license the Sirius IP to Orion.

   168.        In breach of Sirius’s obligations under Section 5, Sirius negotiated with at least

Orion to license the new multi-colored light.

   169.        In breach of Sirius’s obligations under Section 5, Sirius gave at least Orion an

implied license to sell Licensed Products by not enforcing the patents against Orion.

   170.        In breach of these express terms of the Agreement, Sirius has thus effectively

licensed rights to manufacture and sell the Licensed Products to Orion by failing to enforce the

Sirius IP, and has not decreased the cost paid by W&P to Sirius accordingly despite the fact that

W&P effectively had a non-exclusive license to manufacture and sell the Licensed Products

since the introduction of the Orion Kit in 2018.

                              Breach of Section 6 of the Agreement

   171.        Section 6 of the Agreement gives W&P a Right of First Offer to any new

technologies or products developed by the Sirius Defendants that are not Licensed Products.

   172.        Upon information and belief, Sirius negotiated with Orion to make the multi-

colored light before offering to W&P the opportunity to make the multi-colored light. If for any



                                                   43
           Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 9 of 37



reason the multi-colored light is not considered to be a Licensed Product, then the Sirius

Defendants are in breach of the express terms of the Agreement, because the Sirius Defendants

negotiated with at least Orion to license, implicitly or explicitly, the new, multi-colored light

without first offering such opportunity to W&P. Even when the Sirius Defendants eventually did

offer the new product to W&P, the Sirius Defendants did so without providing support for

projected sales or other material information, such as estimated manufacturing costs, which

would be critical for W&P to make an informed decision. The Sirius Defendants then retracted

the offer while refusing to provide the additional information, thereby further depriving W&P of

its right of first offer.

    173.         Upon information and belief, in breach of the express terms of the Agreement, the

Sirius Defendants negotiated with at least Orion to license, implicitly or explicitly, certain Know

How without first offering such opportunities to W&P.

                             Breach of Section 8(c) of the Agreement

    174.         Section 8c of the Agreement obligates Sirius to take diligent steps to enforce the

Patents against third parties.

    175.         Section 8c of the Agreement states, in part: Defense of Patents and Trademarks.

In the event either party becomes aware of any infringement by a third party of the Patents or

Trademarks, Sirius shall, at its sole cost and discretion, take diligent steps, including, but not

limited to, filing a lawsuit or injunction if necessary, to protect and defend Sirius’s rights to the

Patents and trademarks.

    176.         Upon information and belief, at least Orion is selling a product that Sirius

indicates infringes at least one claim of one of the Patents.




                                                  44
         Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 10 of 37



   177.        Orion’s purported infringement of the Licensed Patents has been ongoing since on

or about May 2018.

   178.        W&P notified Sirius that such infringement was causing financial harm to W&P.

   179.        W&P put Sirius on notice of the financial damage caused by Orion’s purported

infringement at least as early as October 2018.

   180.        Upon information and belief, and in breach of the express terms of the

Agreement, Sirius has not “take[n] diligent steps, including, but not limited to, filing a lawsuit or

injunction if necessary,” to prevent Orion from infringing the Licensed Patents.

   181.        In breach of the express terms of the Agreement, Sirius has not brought a lawsuit

against Orion or any other third party to prevent them from infringing the Licensed Patents.

   182.        One of the benefits of the Agreement obtained by W&P in exchange for the

Agreement Payments is the exclusive right to manufacture, distribute, advertise, publicize,

market, and sell the Licensed Products.

   183.        Section 2a of the Agreement states that “Sirius understands and agrees that the

representations and warranties set forth in this Section 2(a) are a material inducement to W&P

entering into this Agreement.”

   184.        W&P has been damaged financially by Sirius not enforcing the Licensed Patents

against Orion in the form of, at a minimum, lost sales.

   185.        To the contrary, in clear breach of Sections 2a and 8c of the Agreement, Sirius is

actively encouraging Orion to infringe the Patents by negotiating a license to the Sirius IP with

Orion.




                                                  45
        Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 11 of 37



   186.        Sirius’s failure to “take diligent steps … to protect and defend Sirius’s rights to

the Patents” to the clear disadvantage of W&P also breaches Sirius’s duty of good faith and fair

dealing.

                             Breach of Section 10 of the Agreement

   187.        Section 10 of the Agreement provides a minimum of a 30-day window to cure any

breach to the Agreement. The minimum window to cure is 30 days, except in the case that the

breach “is not capable of reasonably being cured within thirty (30) days.” In such instance, the

time for cure “shall be extended as reasonably necessary provided the defaulting party

commences to cure such default within thirty (30) days and diligently prosecutes the cure to

completion.” Likewise, nowhere does the Agreement provide Sirius with the right to unilaterally

terminate either: (1) based on Sirius’s unilateral perception that an alleged breach is “incapable

of being cured;” or (2) before at least 30 days of notice have passed and the alleged breach has

not been cured or corrected or begun to be cured or corrected.

   188.        In the Second Declaration of Intent to End Agreement, Sirius stated that W&P

allegedly had breached of the Agreement by selling to a distributor in Finland the Licensed

Products with a red light that does not conform to USCG standards and by labeling these

products with the same product number as those sold with a white light that does conform to

USCG standards, despite the fact that Sirius, after extensive communications with W&P,

approved the sale of this exact light to the Finnish distributor.

   189.        In the Second Declaration of Intent to End Agreement, Sirius first instructed

W&P, in three enumerated commands, to “Take all steps necessary” to cure specified aspects of

the alleged breach. Immediately thereafter, Sirius illogically, and in contradiction to the three

enumerated commands, asserted that “[b]y their very nature, these breaches of the agreement are



                                                  46
        Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 12 of 37



incapable of being cured, much less cured within 30 days or within a reasonable time period.”

Sirius’s own enumerated commands set forth how Sirius would propose to cure the alleged

breaches, directly undermining and contradicting Sirius’s claim that such “breaches of the

agreement are incapable of being cured,” clearly demonstrating, inter alia, Sirius’s lack of good

faith, in breach of Sirius’s duty of good faith and fair dealing, and Sirius’s breach of the cure

provisions of Section 10. Sirius’s assertion of the unilateral discretion to deem an alleged breach

to be “incapable of being cured” is itself a breach of the Agreement, as is Sirius’s assertion that

Sirius unilaterally may terminate the Agreement based on Sirius’s perception of an alleged

breach being “incapable of being cured.”

   190.        In addition to Sirius’s breach of the Section 10 cure provisions, Sirius also

fabricated the breach allegations by basing the unsupported allegations on illusory references to

aspects of the Agreement. In contradiction to Sirius’s breach allegations, there is no express

provision in the Agreement or in any other documentation that the Licensed Products are

required to have a white light or to conform to USCG standards.

   191.        There also is no requirement in any of the Sirius IP that the products described

therein must have a white light or conform to USCG standards.

   192.        Furthermore, Sirius approved the Finnish Light prior to the shipment of the

Finnish Light to Finland.

   193.        Nevertheless, although not in breach of the Agreement, in a sign of good faith,

W&P submitted a plan to Sirius to address Sirius’s concerns within the thirty-day cure period.

   194.        In breach of the express terms of Section 10 of the Agreement, through the

Second Declaration of Intent to End Agreement, Sirius is attempting to terminate the Agreement

early, even though W&P had cured, or had commenced to cure, any alleged breach within 30



                                                 47
        Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 13 of 37



days of notification, and even though the breach allegations are not supported by any express

terms of the Agreement, and as such, no express terms of the Agreement were breached.

   195.        W&P has complied with its obligations under the Agreement. Nonetheless, Sirius

has interfered with W&P’s sales of the Finnish Light and W&P’s relationships with W&P’s

customers purchasing the Finnish Light.

   196.        The Sirius Defendants’ tortious actions in breach of the Agreement have damaged

or will damage W&P financially in an amount exceeding $75,000.

                                   Count II – Unfair Competition

                                 (Plaintiff Against All Defendants)

   197.        W&P repeats and re-alleges each of the foregoing and following allegations as

though fully set forth herein.

   198.        Through the actions set forth above with respect to at least Orion, Emlinq, and

Customer A, Defendants have damaged, impaired, and/or jeopardized W&P’s business through

fraud, deceit, trickery, bad faith, and/or unfair methods. Upon information and belief,

Defendants committed unfair competition inasmuch as: (1) Covelli personally interfered with the

fulfillment of an order for five thousand (5000) circuit boards to be manufactured by Emlinq for

W&P; (2) Emlinq refused to provide the circuit boards to W&P and instead provided circuit

boards to Sirius in violation of the Agreement; (3) Mele and Tektite refused to provide C-1001s

to W&P in accordance with their previously negotiated terms;; (5) the Sirius Defendants issued a

press release on August 26, 2019 that was literally false and/or likely to mislead, confuse or

deceive by leading consumers to believe that the Agreement had expired; (6) the Sirius

Defendants issued a press release on October 22, 2019 that was literally false and/or likely to

mislead, confuse or deceive stating that effective Jan 1, 2020, Sirius Signal will no longer license



                                                48
        Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 14 of 37



or manufacture the model C-1001 and indicating that the “C-1003 will be available as a direct

replacement for the light you currently carry”; and (7) at least these actions of the Defendants

caused commercial injury to W&P by harming W&P’s ability to manufacture and sell, the C-

1001 during a time in which neither party disputes that the Agreement was in full force and

effect and during the Sell-Off Period, such action including introducing inappropriate

competition from Sirius in breach of W&P’s Exclusive Rights under the Agreement.

   199.        Due to the untrue communications to Customer A, and these Customers’ reliance

thereon, and the inability of W&P to manufacture and sell the C-1001 product, W&P’s ability to:

1) sell the C-1001 to Customer A has been impaired; and 2) sell other products to Customer A

has been jeopardized, because the inappropriate uncertainty caused by the Sirius Defendants’

untrue communications has undermined these Customers’ faith in W&P as a supplier.

   200.        Also due to these untrue communications to Customer A and the Customers’

reliance thereon, and the inability of W&P to manufacture and sell the C-1001 product, W&P’s

reputation and goodwill in the perspective of Customer A have been damaged by Defendants’

actions, because Defendants’ untrue communications have undermined these Customers’ faith in

W&P in general.

   201.        The Defendants’ tortious actions have financially damaged W&P in an amount

exceeding $75,000.

              Count III - Tortious Interference with Business Relations/Expectancy

                                 (Plaintiff Against All Defendants)

   202.        W&P repeats and re-alleges each of the foregoing and following allegations as

though fully set forth herein.




                                                49
         Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 15 of 37



   203.       Defendants’ actions described above have impaired W&P’s ability to reliably and

predictably obtain the circuit boards from Emlinq and the C-1001s from Tektite.

   204.       When W&P is not able to obtain the circuit boards and the C-1001s, W&P is

unable to manufacture the C-1001. Therefore, Defendants’ actions have impaired W&P’s ability

to reliably and predictably manufacture the C-1001, thereby damaging W&P’s ability to sell the

C-1001 and exercise W&P’s Exclusive Rights under the Agreement.

   205.       Defendants’ actions described above were performed intentionally and were

reasonably calculated to cause damage to W&P’s business. W&P has had ongoing business

relations with Emlinq and Tektite, and but for Defendants’ interference, W&P has had a

reasonable probability of ongoing and future business opportunities with Emlinq and Tektite.

   206.       Defendants’ actions described above with respect to Emlinq and Tektite were

done with the unlawful purpose to cause damage and loss to W&P, without right or justifiable

cause.

   207.       W&P has been damaged financially and reputationally from Defendants’ actions

described above with respect to Emlinq and Tektite.

   208.       Due to Defendants’ actions described above, W&P’s ability to sell the C-1001 to

its customers including, without limitation, Customer A has been impaired.

   209.       Due to Defendants’ actions described above, W&P’s ability to sell other products

to its customers including, without limitation, Customer A has been jeopardized.

   210.       Defendants’ actions described above with respect to Emlinq, Tektite, and

Customer A were performed intentionally and were reasonably calculated to cause damages to

W&P’s business. W&P has had ongoing business relations with Customer A, and but for




                                               50
          Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 16 of 37



Defendants’ interference, W&P has had a reasonable probability of ongoing and future business

opportunities with at least Customer A.

    211.        Defendants’ actions described above with respect to Customer A were done with

the unlawful purpose to cause damage and loss, without right or justifiable cause.

    212.        W&P has been damaged financially and reputationally from Defendants’ actions

described above with respect to at least Customer A.

    213.        Defendants’ actions with respect to at least Emlinq and Customer A were

wrongful or unlawful because they frustrated W&P’s ability to perform W&P’s Exclusive Rights

under, and obtain the benefit of, the Agreement, to which Covelli and Simons personally bound

themselves explicitly in the Third Amendment, and they breached an implied covenant of good

faith and fair dealing.

    214.        The Defendants’ actions were additionally wrongful or unlawful because they

breached Section 2 of the Agreement by: (1) violating W&P’s exclusive license to advertise,

publicize, market or sell the C-1001 to at least Customer A; and (2) attempting to advertise,

publicize, market or sell to at least Customer A Licensed Products not purchased from W&P for

resale.

    215.        Defendants’ actions intentionally have interfered tortiously with W&P’s business

and contractual relations with Emlinq, Tektite, and at least Customer A. Defendants’ actions

intentionally have interfered tortiously with W&P’s prospective business advantage with at least

Customer A. Namely, Defendants’ actions have proximately caused W&P’s ability to

manufacture and sell the Licensed Products to decrease and have damaged W&P at least in terms

of lost current and future sales, decreased product turnover, and associated decreased profits.

Due to Defendants’ tortious interference, W&P has been damaged financially and reputationally



                                                51
        Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 17 of 37



in W&P’s existing and prospective business relationships with Emlinq, Tektite, and at least

Customer A.

   216.        Defendants committed tortious interference with W&P’s business relations

inasmuch as: (1) W&P had beneficial business relations with at least Customer A, Emlinq, and

Tektite; (2) Defendants’ knew of W&P’s beneficial business relations; (3) Defendants’ intended

to impair or cause a detriment to W&P’s business relations; (4) Defendants’ lacked any privilege

to impair or cause a detriment to W&P’s business relations; (5) Defendants’ impaired or caused a

detriment to W&P’s business relations; and (6) Defendants’ actions caused damage to W&P.

                               Count IV – Civil Conspiracy by Defendants

                                   (Plaintiff against All Defendants)

   217.        W&P repeats and re-alleges each of the foregoing and following allegations as

though fully set forth herein.

   218.        Upon information and belief, Sirius was formed by Covelli and Simons in

California on March 05, 2015 and identified as entity 201506810315.

   219.        Upon information and belief, no legal entity possibly associated with Sirius is

known to have existed prior the formation of Sirius on March 05, 2015.

   220.        Upon information and belief, Sirius has as members, inter alia, Covelli and

Simons, who are the co-inventors listed on Sirius IP covered in the Agreement executed by

Covelli on behalf of Sirius.

   221.        Upon information and belief, co-inventors Covelli and Simons claim to have

created the initial devices and initial technology associated with the Sirius IP, the earliest of

which was filed June 06, 2014, at least nine months before the formation of Sirius as a legal

entity on March 05, 2015.



                                                  52
        Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 18 of 37



   222.        Upon information and belief, co-inventors Covelli and Simons initially owned the

Sirius IP by act of law upon filing of the associated patent applications, in the absence of any

written assignment assigning ownership thereof to a third party.

   223.        Upon information and belief, co-inventors Covelli and Simons executed on April

06, 2016, and recorded with the United States Patent and Trademark Office (“USPTO”) on June

11, 2018, a written assignment purporting to assign the ‘114 Patent to “Sirius Signal Co.” of

1042 North El Camino Real, Suite B-200, Encinitas, CA 92024. The ‘114 Patent is based on

U.S. Patent Application 16004987 filed on June 11, 2018.

   224.        Upon information and belief, co-inventors Covelli and Simons, executed on April

06, 2016, and recorded with the USPTO on April 11, 2016, a written assignment purporting to

assign the ‘754 Patent to “Sirius Signal Co.” of 1254 Scott Street, San Diego, CA 92106. The

‘754 Patent is based on U.S. Patent Application 15095727 filed on April 11, 2016.

   225.        Upon information and belief, co-inventors Covelli and Simons, executed on

February 25, 2016, and recorded with the USPTO on March 07, 2016, a written assignment

purporting to assign the ‘175 Patent to “Sirius Signal Co.” and identified in the USPTO

Assignment Records as “Asirius Signal Co.” of 1254 Scott Street, San Diego, CA 92106. The

‘175 Patent is based on U.S. Patent Application 29557241 filed on March 07, 2016.

   226.        Upon information and belief, co-inventors Covelli and Simons, executed on

February 25, 2016, and recorded with the USPTO on March 02, 2017, a written assignment

purporting to assign the ‘920 Patent to “Sirius Signal Co.” of 1254 Scott Street, San Diego, CA

92106. The ‘920 Patent is based on U.S. Patent Application 29595834 filed on March 02, 2017.

   227.        Upon information and belief, co-inventors Covelli and Simons, executed on

January 05, 2019, and recorded with the USPTO on January 24, 2019, a written assignment



                                                 53
        Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 19 of 37



purporting to assign the ‘477 Patent to “Sirius Signal, LLC” of 1042 North El Camino Real,

Suite B-200, Encinitas, CA 92024. The ‘477 Patent is based on U.S. Patent Application

29638591 filed on February 28, 2018.

    228.       Upon information and belief, co-inventors Covelli and Simons, executed on April

06, 2016, and recorded with the USPTO on June 15, 2017, a written assignment purporting to

assign the ‘033 Application, published as U.S. Patent Publication 20170349248, to “Sirius Signal

Co.” of 1254 Scott Street, San Diego, CA 92106. The ’033 Application was filed on June 15,

2017.

    229.       Upon information and belief, co-inventors Covelli and Simons, executed on April

06, 2016, and recorded with the USPTO on January 11, 2019, a written assignment purporting to

assign the ‘947 Application, published as U.S. Patent Publication 20190161149, to “Sirius Signal

Co.” and identified in the USPTO Assignment Records as “Sirius Signal, LLC” of 1042 North El

Camino Real, Suite B-200, Encinitas, CA 92024. The ‘947 Application was filed on January 11,

2019.

    230.       Under California Code of Regulations (CCR) section 21001(d)(1)(B)&(G), the

unitary business entity identifiers “Co.” and “Company” apply only to corporations, and not to

limited liability companies, in the absence of the words or abbreviations for “limited” and

“liability.”

    231.       Upon information, belief, and a diligent search, “Sirius Signal Co.” does not exist

as a legal entity in California or elsewhere.

    232.       Upon information, belief, and a diligent search, “Sirius Signal, Inc.” does not

exist as a legal entity in California or elsewhere.




                                                  54
         Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 20 of 37



      233.     Upon information and belief, the patent assignments purporting to assign patents

and patent applications to “Sirius Signal Co.” are legal nullities and void, because “Sirius Signal

Co.” does not exist, either as a legal entity or as an assignee, and thus cannot own the purported

assigned patents and patent applications. Therefore, co-inventors Covelli and Simons retained

their ownership of the assets purportedly assigned to “Sirius Signal Co.” and remained the

owners of those assets through at least 12/31/2019.

      234.     Upon information and belief, co-inventors Covelli and Simons, know that “Sirius

Signal Co.” does not exist, and Sirius , as a legal entity, knows that “Sirius Signal Co.” does not

exist, at least by virtue of Covelli knowing that “Sirius Signal Co.” does not exist.

      235.     Upon information and belief, at least the Sirius Defendants knew that Sirius did

not own at least a portion of the Sirius IP covered in the Agreement during the term of the

Agreement and intentionally misrepresented to Weems/W&P that Sirius owned all of the Sirius

IP.

      236.     Upon information and belief, at least Covelli and Sirius intentionally

misrepresented to Weems/W&P that the C-1001 was patented.

      237.     Upon information and belief, at least Covelli and Sirius intentionally

misrepresented to Weems/W&P that it should falsely mark the products with the numbers of

patents that did not cover the product.

      238.     Upon information and belief, at least Covelli and Sirius intentionally

misrepresented to Weems/W&P that patents obtained, owned, and/or claimed to be owned by

Sirius were valid when, in fact, the Tektite/Sirius Defendants knew that they were invalid due to

obviousness, fraud, inequitable conduct, inventor misrepresentation, submission of fraudulent

statements to the USPTO, and violation of the duty to disclose material art to the USPTO.



                                                 55
        Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 21 of 37



   239.        Upon information and belief, the Tektite/Sirius Defendants were all aware of the

duty to provide all relevant material art to the USPTO, and Covelli and Simons signed a

declaration that they would do so, and in violation of that declaration, both inventors

intentionally failed to disclose at least the “Material Information” to the USPTO.

   240.        In executing and purchasing the Agreement, Weems and W&P, respectively,

detrimentally relied on at least Covelli’s and Sirius’ misrepresentation and omission of these

material facts relating to the inventorship, ownership, scope, and validity of the Sirius IP, and in

performing under the Agreement, Weems’ and W&P’s detrimental reliance on at least Covelli’s

personal material misrepresentations and omissions caused Weems and W&P to incur monetary

damage by paying substantial Agreement Payments to license from Sirius the Sirius IP that is

invalid, unenforceable, does not cover the distributed product, and a portion of which is not

owned by Sirius.

   241.        When W&P refused to pay an additional exorbitant licensing fee to the Sirius

Defendants to license its new C-1002 light, the Tektite/Sirius Defendants conspired with Emlinq

to stop W&P’s production of the C-1001 light so that the Defendants could, inter alia, profit

from the increase in sales of the C-1002 and C-1003 products either directly or in the form of

being paid for an increase in production of the C-1001s or components thereof.

   242.        As set forth above in the Facts section, Emlinq intentionally and knowingly

denied a circuit board order placed by W&P after nearly four years of supplying circuit boards to

W&P for the sole purpose of conspiring with the other Defendants to disrupt W&P’s sale of the

C-1001 Product.




                                                 56
        Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 22 of 37



   243.        Emlinq further refused to supply W&P with the Gerber Files to allow them to

place its circuit board order with another supplier despite Flanagan emailing Emlinq on August

2019 and demanding that Emlinq “immediately provide me all design files for the board.”

   244.        As set forth above in the Facts section, Mele and Tektite intentionally and

knowingly delayed, raised the price of, and then denied a C-1001 order placed by W&P after

nearly four years of supplying C-1001s to W&P for the sole purpose of conspiring with the other

Defendants to disrupt W&P’s sale of the C-1001 Product.

   245.        Upon information and belief, Mele and Tektite also conspired to hide the fact that

Mele or another individual associated with Tektite developed and invented the C-1001 from the

USPTO, Weems, and W&P, to allow the Sirius Defendants to fraudulently re-patent the

technology of its expired ‘288 Patent.

   246.        Upon information and belief, the Defendants conspired to commit the Conspiracy

Acts and other acts in order to carry out the Conspiracy as set forth otherwise herein.

   247.        Upon information and belief, the Defendants committed the tort of civil

conspiracy by: (1) combining or agreeing with a common purpose to commit an unlawful act or

do an otherwise lawful act by unlawful means, through the Conspiracy Acts and other overt acts

described herein in furtherance of the Conspiracy; (2) committing the overt acts as described

herein in furtherance of the common purpose, or Conspiracy; and (3) causing Weems and W&P

to incur actual damages, including monetary damages of the Agreement Payments to license

from Sirius the Patents that were obtained fraudulently, do not cover the scope of the distributed

product, and at least a portion of which are not actually owned by Sirius, as well as lost profits

from the inability to manufacture the C-1001 and reputational damage.




                                                 57
        Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 23 of 37



                   Count V – Tortious Interference with Contractual Relations

                                  (Plaintiff against all Defendants)

   248.        W&P repeats and re-alleges each of the foregoing and following allegations as

though fully set forth herein.

   249.        The Defendants committed tortious interference with W&P’s contractual relations

inasmuch as: W&P had beneficial contractual relations and a legally protected interest with at

least Customer A (to sell product including the C-1001 thereto), Emlinq (to purchase circuit

boards therefrom), Tektite (to purchase assembled C-1001s therefrom), and Sirius (the

Agreement), and, upon information and belief, the Defendants knew of W&P’s beneficial

contractual relations and legally protected interest with each of these parties.

   250.        The Defendants intentionally and willfully induced third parties to breach or

otherwise render impossible the performance of the contract by: (1) the non-Emlinq Defendants

intentionally and willfully conspired to induce Emlinq to refuse W&P’s order for 5000 circuit

boards; (2) the non-Tektite Defendants intentionally and willfully conspired to induce Tektite to

change the terms of its orders with W&P for the assembled C-1001s, to delay the provision of

new terms of orders to W&P for the assembled C-1001s, and to quote unreasonable terms to

W&P for orders of the assembled C-1001s; (3) all of the Defendants intentionally and willfully

conspired to induce at least Customer A to cease doing business with W&P including, but not

limited to, the making of false statements to Customer A, and/or for W&P to be unable to supply

at least Customer A with the C-1001; and (4) all of the non-Sirius Defendants intentionally and

willfully conspired to (i) deprive W&P of its Exclusive Rights pursuant to the Agreement

including, without limitation, its exclusive rights to manufacture and sell the C-1001 and its

Right of First Offer and (ii) to induce Sirius to breach the Agreement in multiple ways as set



                                                 58
        Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 24 of 37



forth herein including, without limitation, breach of the Right of First Offer in its negotiations

with Orion for license of the C-1002.

   251.        The Defendants lacked any justification or privilege to impair, cause a detriment

to, or cause a breach of W&P’s contractual relations, and the Third Party Defendants impaired,

caused a detriment to, and/or caused a breach of W&P’s contractual relations in that W&P could

not manufacture circuit boards, W&P could not manufacture C-1001s, W&P could not supply its

customers with C-1001s, Sirius attempted to prematurely terminate the Agreement, and W&P’s

reputation with at least Customer A has been damaged.

   252.        The Third Party Defendants’ actions caused damage to W&P in the form of lost

sales, damage to its reputation, and damaged relationships with at least Customer A.

   253.        Due to the Tektite/Sirius Defendants as described above, W&P has been impaired

at least in W&P’s ability to obtain the full benefits of the Agreement by being unable to reliably

and predictability manufacture or sell Licensed Products; and by the premature termination of

the Agreement and the relationship with Sirius.

   254.        W&P’s reputation and goodwill have been damaged by the Defendants’ actions.

   255.        The Defendants tortious actions have damaged W&P financially in an amount

exceeding $75,000.

                                          Count VI – Fraud

                            (Plaintiff against Tektite/Sirius Defendants)

   256.        W&P repeats and re-alleges each of the foregoing and following allegations as

though fully set forth herein.

   257.        Upon information and belief, at least the Sirius Defendants committed the tort of

fraud, fraudulent inducement, and/or fraudulent misrepresentation by (1) making false



                                                  59
        Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 25 of 37



representations to Weems/W&P regarding the validity, scope, ownership, inventorship, and

enforceability of the Sirius IP and Licensed Patents; (2) the falsity of the representations

regarding the Sirius IP was either known to the Sirius Defendants or the representation was made

with reckless indifference to its truth; (3) the misrepresentations were made for the purpose of

defrauding Weems/W&P to induce them to execute the Agreement and make the Agreement

Payments; (4) Weems/W&P relied on the misrepresentation after receiving the advice of patent

counsel, and had the right to rely on them; and (5) Weems/W&P suffered compensable injury as

a result of the misrepresentations including damages in the amount of the Agreement Payments,

lost profits that W&P would have obtained if it had manufactured its own eVDSD, which it did

not do due to the false belief that the eVDSD product it was exclusively licensing was patented,

and damage to its reputation.

   258.        Upon information and belief, Covelli and Simons knew that Sirius did not own at

least a portion of the Sirius IP licensed pursuant to the Agreement during the term of the

Agreement and intentionally misrepresented to Weems/W&P that Sirius owned all of the Sirius

IP by executing the Agreement which stated that “Sirius is the owner of issued and pending U.S.

and foreign patents.”

   259.        Upon information and belief, Covelli and Simons knew and intentionally

misrepresented to W&P that the C-1001 was patented.

   260.        Upon information and belief, Covelli and Simons knew and intentionally

misrepresented to W&P that it should falsely mark the C-1001 with the numbers of patents that

did not cover the C-1001.

   261.        Upon information and belief, Covelli and Simons knew and intentionally

misrepresented to W&P that patents obtained, owned, and/or claimed to be owned by Sirius were



                                                 60
        Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 26 of 37



valid when, in fact, they knew that they were invalid due to fraud, the submission of fraudulent

inventorship statements to the USPTO, inequitable conduct, and violation of the duty to disclose

Material Information to the USPTO.

   262.        Upon information and belief, co-inventors Covelli and Simons were both aware of

the duty to provide all relevant material art to the USPTO and signed a declaration that they

would do so, and in violation of that declaration, both inventors intentionally failed to disclose at

least the Material Information to the USPTO.

   263.        The Sirius Defendants led Weems to believe during the negotiations of the

Agreement that the C-1001 was covered by the Sirius IP.

   264.        As part of Weems’ due diligence in evaluating the Sirius IP, on December 13,

2015, Trogdon emailed Covelli to request extensive information regarding the Sirius IP. In

response thereto, Covelli knowingly provided false information to Weems in writing in an email

to Trogdon dated December 17, 2015 (the “Due Diligence Email”). Specifically, Weems asked

Covelli for the “[n]ame of all associated parties in the design and development” of the C-1001

and Covelli falsely replied in writing with “Anthony Covelli Robert Simons” and did not name

Tektite, Mele, nor any other agent or employee of Tektite as an inventor of the C-1001, nor did

he name the inventor of the ‘288 Patent. Weems also requested “[a]ll documents …related to

the development of the product” to which Covelli replied “none” and failed to disclose the ‘288

Patent or any of the work done by Tektite. This was done despite Mele stating in writing that he

is the designer of the C-1001.

   265.        Upon information and belief, the Sirius Defendants falsely led Weems to believe

that the C-1001 was covered by the ‘247 Patent, the ‘288 Patent, and the ‘436 Patent by, at a




                                                 61
        Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 27 of 37



minimum, falsely marking the C-1001 with these product numbers and agreeing that Weems

should also mark the C-1001 with these patent numbers.

   266.        On December 15, 2015, when asked for marketing material for the C-1001 and

presented with “Model C-1001 Patent D720.2475 6,168,288& Pend,” Covelli approved the

marketing material.

   267.        The ‘247 Patent is a design patent that bears little resemblance to the C-1001.

Indeed, Covelli, Simons, and Sirius acknowledged this lack of resemblance by later filing a new

design patent application that issued as the ‘175 Patent, which does resemble the C-1001.

   268.        At the time that Covelli made the misrepresentation to Weems regarding the ‘288

Patent, the ‘288 Patent did not cover anything because it had expired on January 28, 2013, for

failure to pay maintenance fees, and neither Sirius, Simons, nor Covelli owned the ‘288 Patent.

   269.        After pushback regarding the patent markings, on December 30, 2015, the day

before the Agreement was executed, Covelli wrote in an email “[t]he device will carry singly the

Sirius patent number "9,171,436 [sic]” to intentionally mislead Weems into believing that the C-

1001 device was covered by the ‘436 Patent.

   270.        Further, the ‘436 Patent did not pertain to the C-1001 product to be sold in

accordance with the Agreement because all of the claims require a “floodable lower

compartment.” The C-1001 never included any floodable compartment, lower or otherwise, and

still does not include such a compartment.

   271.        Covelli and Simons both also signed Declarations (37 CFR 1.63) for Utility or

Design Application Using an Application Data Sheet (“Declarations”) in their personal

capacities as inventors of the Sirius IP. All Declarations specifically state, “I hereby

acknowledge that any willful false statements made in this declaration is punishable under 18



                                                 62
        Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 28 of 37



U.S.C. 1001 by fine or imprisonment of not more than five (5) years or both” and “I believe that

I am the original inventor or an original joint inventor of a claimed invention in the application.”

   272.        Upon information and belief, Covelli and Simons committed fraud in execution of

all of the Declarations associated with the Sirius IP because Covelli and Simons knew that they

were not “the original inventor or an original joint inventor” of the Sirius IP.

   273.        The invention disclosed in the Sirius IP includes an On/Off Lens Switch, which is

identical or nearly identical to the switch disclosed in the ‘288 Patent, which lists, on its face, an

inventor of Christian P. St. Claire, and which has been assigned to Tektite.

   274.        Without discovery, W&P cannot determine the exact date upon which the Sirius

Defendants learned of the ‘288 Patent, but Covelli was aware of the ‘288 Patent, and its

relevance and materiality to the C-1001 product and the Sirius IP, at least as early as December

18, 2015 as evidenced by an email exchange between Trogdon and Covelli that occurred on that

same date in which Covelli led Trogdon to believe he should mark the C-1001 product with the

‘288 Patent (the “288 Email”).

   275.        The Sirius Defendants were likely aware of the ‘288 Patent much earlier than

December 18, 2015 as Tektite was listed as one of Sirius’s distributors on the Sirius Web Site at

least as early as August 15, 2015.

   276.        Despite having personal knowledge of the ‘288 Patent and other Material

Information relevant to the Sirius IP at least as early as December 18, 2015 and having the

knowledge that they did not invent the Sirius IP, Covelli and Simons committed fraud on the

USPTO as described in detail in Count IX of this Complaint.

   277.        Covelli and Simons committed this fraud personally, as their duty to disclose the

Material Information to the USPTO, to disclose true inventorship, and to refrain from submitting



                                                  63
        Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 29 of 37



false documents to the USPTO, arose in their personal capacities as inventors and did not arise

pursuant to their positions within, or ownership of Sirius.

   278.        Covelli and Simons retained ownership of the Sirius IP as individuals for months

or years after the individual filings thereof, and as such, these omissions and actions occurred in

their personal capacities as personal owners of the respective patents and patent applications.

   279.        The duty to disclose only pertains to prior art of which the inventors are aware,

and Covelli and, upon information and belief, Simons, as individuals, were the only one in a

position to know that they had personal knowledge of the ‘288 Patent and its materiality to the

Sirius IP at the time they were obligated to disclose it to the USPTO.

   280.        At least Covelli committed fraud in the inducement when negotiating the

Agreement with Trogdon.

   281.        During negotiation of the Agreement, Trogdon consulted with his intellectual

property counsel, Mr. Brian Belles (“Belles”), regarding the patents to be licensed, and Belles

raised concerns regarding the enforceability and scope of the ‘247 and ‘436 Patents.

   282.        Trogdon communicated those concerns to Covelli, who shared them with his

patent attorney, Mr. Richard Clarke (“Clarke”).

   283.        Clarke disagreed with Belles’ assessment of the ‘247 and ‘436 Patents and

emailed Covelli to say that, either way, Clarke was bolstering the Sirius IP through the pursuit of

a new continuation-in-part application (“CIP”) and a new design patent application which

matured into the ‘754 Patent and the ‘247 Patent (the “Bolstering Patents”). Covelli shared this

information with Trogdon on December 30, 2015 in an attempt to induce Trogdon to execute the

Agreement.




                                                  64
        Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 30 of 37



   284.        Covelli knew that these statements were false at the time they were made as he

knew the Bolstering Patents would not bolster the portfolio because they would also be

unenforceable due to his and Simons’ intended future fraud on the USPTO and the fraudulent

statements that Covelli and Simons had submitted, and intended to keep submitting, to the

USPTO during prosecution of these Bolstering Patents.

   285.        In reliance upon Covelli’s fraudulent statements, Trogdon executed the

Agreement the very next day on December 31, 2015.

   286.        Upon information and belief, Belles had no idea about the fraud being perpetrated

on the USPTO by Covelli and Simons and, as such, he was not in a position to counsel Trogdon

regarding such fraud.

   287.        Weems did not learn that the C-1001 was not protected by any of the Sirius IP

until it received an email from Belles on March 4, 2016, but, at this time, Weems believed that

the Bolstering Patents would cure this deficiency because Sirius had retained Belles for this

purposes. At this time, Trogdon and Belles were unaware of the fraud on the USPTO and the

resulting unenforceability of the Bolstering Patents.

   288.        At the time the Agreement was executed on December 31, 2015, Covelli and

Simons, and potentially Mele, were the only ones who knew that they had already committed

fraud on the USPTO, and that they intended to continue to commit fraud on the USPTO, which

rendered the licensed patents unenforceable and would render all future patents unenforceable.

   289.        In executing and purchasing the Agreement, Weems and W&P, respectively,

reasonably and detrimentally relied on at least the Sirius Defendants intentional

misrepresentation of these material facts relating to the scope, validity, and ownership of the

Patents. In performing under the Agreement, Weems/W&P’s detrimental reliance on Covelli’s



                                                65
        Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 31 of 37



and Simons’ material misrepresentations caused Weems/W&P to incur monetary damage by

paying substantial Agreement Payments for an exclusive license to Sirius IP that is invalid,

unenforceable, does not cover the products distributed under the Agreement, and a portion of

which are, or were, not actually owned by Sirius.

   290.         The Sirius Defendants entered the Agreement without the intention of delivering

an exclusive license to valid, enforceable patents covering the scope of the product to be

distributed in accordance with the Agreement. As such, the Sirius Defendants induced

Weems/W&P to part with at least the Agreement Payments by means of a promise which Sirius

Defendants had no intention or ability to perform.

   291.         Weems/W&P had no knowledge of the fraud and reasonably could not have

discovered that fraud had been committed in the inducement and on the USPTO until at least

November 27, 2020 (the “Fraud Discovery Date”) at which time W&P’s current intellectual

property counsel, Rita Chipperson (“Chipperson”), discovered the ‘288 Email that disclosed: 1)

the existence of the ‘288 Patent; 2) Covelli’s knowledge of the ‘288 Patent; and 3) Covelli’s

knowledge of the ‘288 Patent’s materiality to the C-1001 product. Thereafter, Chipperson cross

checked the ‘288 Email with the prosecution history of the Sirius IP to determine the failure to

disclose the ‘288 Patent to the USPTO, and subsequently notified Flanagan and, therefore, W&P

of the fraud.

   292.         On the date that the original Agreement was executed, neither Weems nor Belles

knew, or reasonably could have known, that the Sirius Defendants had committed fraud in the

inducement, fraud on the USPTO and/or that the Sirius Defendants intended to continue

committing fraud on the USPTO, thereby rendering the licensed patents unenforceable.




                                                66
         Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 32 of 37



    293.       With regards to fraud on the USPTO, the duty to disclose applies only if an

inventor is aware of prior art and its materiality to the pending patent application, in which case

such prior art must be disclosed to the USPTO at any point up until issuance of a patent.

    294.       Even if Belles had knowledge of the ‘288 Patent, he would not have known that

Covelli had knowledge of the ‘288 patent and that Covelli knew of the ‘288 Patents’ materiality

to the Sirius IP during the time period in which he was required to disclose the ‘288 Patent to the

USPTO.

    295.       It was reasonable for Trogdon to rely upon the advice of Belles as his intellectual

property counsel in assessing the validity of the Sirius IP.

    296.       After execution of the Agreement, Belles took over prosecution of the Sirius IP

and filed Information Disclosure Statements for both the ’754 Patent and the ‘114 Patent on

April 11, 2016 and June 11, 2018, respectively, both of which did not include the ‘288 Patent.

    297.       Belles also owes a duty of disclosure to the USPTO pursuant to 37 CFR 1.56, and

it is unlikely that Belles would not have disclosed the ‘288 Patent to the USPTO if he was aware

of it.

    298.       Furthermore, fraud in the inducement occurred in the execution of each of the

First Amendment, Second Amendment, and Third Amendment, which were executed on

February 8, 2016, March 10, 2016, and August 18, 2017, respectively. All of the patents

referenced in the Agreement and its amendments are all unenforceable due to the fraud of the

Sirius Defendants, and neither Trogdon, Weems, nor W&P were aware of the fraudulent conduct

until at least the Fraud Discovery Date.




                                                 67
       Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 33 of 37



   299.          The harm perpetrated by the Sirius Defendants is continuing in nature because

Sirius repeatedly received on a monthly basis royalty payments for the licensing of invalid,

unenforceable patents up until this Court granted the escrow of such royalties with the Court.

   300.          Upon information and belief, Tektite and Mele committed the tort of fraud,

fraudulent inducement, and/or fraudulent misrepresentations by making false representations to

W&P regarding the status of W&P’s orders to W&P, (2) the falsity of the representations was

either known to Tektite and Mele or the representations were made with reckless indifference to

its truth, (3) the misrepresentations were made for the purpose of delaying and preventing W&P

from seeking another manufacturer for the C-1001, (4) W&P relied on the misrepresentation and

had the right to rely on them, and (5) W&P suffered compensable injury as a result of the

misrepresentations including damages in the amount of lost profits due to its inability to

manufacture the C-1001 and damage to its reputation in not being able to supply the C-1001 to

its customers.

   301.          Upon information and belief, the false statements of Mele and Tektite include, but

are not limited to, when Flanagan emailed Mele on October 8, 2019 to inquire about the status of

his quote, Mele responded on the same day stating “I have not received any responses to my

Sept. 27 RFQs to the 2 vendors. This is not entirely unexpected due to the holiday week in

China.” Mele knew this statement was false since, upon information and belief, Mele had never

requested the RFQs from China because when W&P followed up with one of the Chinese

suppliers, Pan-U, it was informed on October 13, 2019 that it had never received a request or

RFP from Mele or Tektite.




                                                 68
        Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 34 of 37



                                  Count VII – Promissory Estoppel

                                 (Plaintiff Against Sirius Defendants)

   302.        W&P repeats and re-alleges each of the foregoing and following allegations as

though fully set forth herein.

   303.        The Sirius Defendants are liable to W&P for equitable remedies under the

doctrine of promissory estoppel because: (1) during negotiations of the Agreement with Weems,

(2) Covelli, on behalf of himself personally, Sirius, and Simons, represented and promised that

the Agreement “could be for the life of the patents” so long as it was “renewed every 24 months

within the 24th month negotiations”; (3) Weems relied on Covelli’s representations and promises

in executing the Agreement, W&P relied on Covelli’s representation in purchasing the

Agreement, and both Weems/W&P relied on Covelli’s representations in performing under the

Agreement; (4) Weems’ and W&P’s reliance was to W&P’s detriment, including payments of

the substantial Agreement Payments and lost profits that W&P would have obtained if it had

manufactured its own eVDSD, which it did not do due to the false belief that the eVDSD product

it was exclusively licensing was patented; (5) Covelli and Simons failed to uphold the

representations and promises by terminating the Agreement prior to the expiration of the life of

the patents without cause and for fraudulent reasons as otherwise set forth herein including,

without limitation, Covelli’s actions in breach of Section 6 of the Agreement; and (6) it would be

unfair, inequitable, and/or unconscionable for the Sirius Defendants to retain the benefits of the

Agreement and/or the benefits of early termination of the Agreement in view of the failure to

uphold the representations and promises. Covelli and Simons benefit from the Agreement in light

of their ownership interests and the distributions to them personally pursuant thereto.




                                                69
       Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 35 of 37



   304.        The Sirius Defendants are liable to W&P for equitable remedies under the

doctrine of promissory estoppel, because: (1) during negotiations of the Agreement with Weems,

(2) Covelli, on behalf of himself personally, Sirius, and Simons, represented and promised that

Sirius would be able to grant, and would grant, to Weems an exclusive license to valid patents

under the Agreement, the scope of which would cover the C-1001 product; and (3) Covelli, on

behalf of himself personally, Sirius, and Simons, represented and promised that Sirius would

maintain the exclusive license via enforcement of the patents licensed under the Agreement; (3)

Weems relied on Covelli’s representations and promises in executing the Agreement and

performing under the Agreement, such performance including payment of significant Agreement

Payments, and W&P relied on Covelli’s representations and promises in purchasing the

Agreement and performing under the Agreement, such performance also including payment of

significant royalties due to the exclusive license procured under the Agreement; (4) Weems’ and

W&P’s reliance was to Weems and W&P’s detriment, including payments of the substantial

Agreement Payments and lost profits that W&P would have obtained if it had manufactured its

own eVDSD, which it did not do due to the false belief that the eVDSD product it was

exclusively licensing was patented; (5) Covelli failed to uphold the representations and promises

by failing to provide an exclusive license and by failing to enforce the patents against Orion; and

(6) it would be unfair, inequitable, and/or unconscionable for Sirius, or Covelli and Simons (as

owners and members of Sirius), to retain the benefits of the Agreement in view of the failure to

uphold the representations and promises.

   305.        Equitable remedies that the Court may award W&P include, but are not limited to:

1) voiding the Agreement; 2) modifying the Agreement; 3) disgorging from the Sirius

Defendants and paying to W&P the Agreement Payments, the increased profits obtained by the



                                                70
        Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 36 of 37



Sirius Defendants due to the breach of the Agreement, the interference with W&P’s ability to

manufacture and sell the C-1001, and the early termination of the Agreement; 4) disgorging from

the Sirius Defendants the profits of any sale or license of the Sirius IP to any third party in

violation of Section 6 of the Agreement; and 5) the profits that accrued to Sirius instead of W&P

because W&P refrained from manufacturing its own eVDSD due to the false belief that the

eVDSD product it was exclusively licensing was patented; and 6) lost profits from the Sirius

Defendants failure to renew the Agreement for the life of the patents.

                                  Count VIII – Unjust Enrichment

                                 (Plaintiff against Sirius Defendants)

   306.        W&P repeats and re-alleges each of the foregoing and following allegations as

though fully set forth herein.

   307.        The Sirius Defendants are liable to W&P for equitable remedies under the

doctrine of unjust enrichment, because: (1) Covelli negotiated and executed the Agreement with

Weems on behalf of the Sirius Defendants, in which Covelli represented to Weems that Sirius

owned valid and enforceable Sirius IP having a scope that covered the C-1001 when Covelli and

Simons knew the patents were invalid; (2) Covelli and Sirius purported to grant to Weems/W&P

an exclusive license to the Sirius IP, in exchange for the Agreement Payments, and then failed to

take diligent steps to enforce the Sirius IP against Orion; (3) the Sirius Defendants attempted to

sell the Sirius IP, or a portion thereof, to Orion without offering the opportunity to W&P in

violation of W&P’s Right of First Offer, which resulted in Sirius’ premature termination of the

Agreement; and 4) the Sirius Defendants engaged in activities to hinder the ability of W&P to

manufacture and sell the C-1001 pursuant to its rights under the Agreement.




                                                  71
        Case 1:20-cv-00995-RDB Document 1-1 Filed 04/17/20 Page 37 of 37



    308.        The Sirius Defendants were and will continue to be directly unjustly enriched by

the receipt of the Agreement Payments, the profits from the sale of products to W&P’s customers

due to the interference with W&P’s ability to manufacture and sell its products and the

defamation of W&P; the increased profits to be derived throughout the life of the patents due to

the Sirius Defendants’ premature termination of the Agreement; and profits that accrued to Sirius

instead of W&P because W&P refrained from manufacturing its own eVDSD due to the false

belief that the eVDSD product it was exclusively licensing was patented. Covelli and Simons

were and will continue to be, personally enriched via their member distributions based upon

Sirius’s unjust enrichment; and it would be unfair, inequitable, and/or unconscionable for the

Sirius Defendants to benefit from the Agreement at the expense of, and detriment to W&P,

which did not receive the bargained-for benefit of the exclusive license under the Agreement for

the life of the patents.

    309.        Equitable remedies that the Court may award W&P include, but are not limited to:

1) voiding the Agreement; 2) modifying the Agreement; 3) disgorging from the Sirius

Defendants and paying to W&P the Agreement Payments and the increased profits obtained by

the Sirius Defendants due to the breach of the Agreement, the interference with W&P’s ability to

manufacture and sell the C-1001, the early termination of the Agreement; 4) disgorging from the

Sirius Defendants the profits of any sale or license of the Sirius IP to any third party in violation

of Section 6 of the Agreement; and 5) the profits that accrued to Sirius instead of W&P because

W&P refrained from manufacturing its own eVDSD due to the false belief that the eVDSD

product it was exclusively licensing was patented; and 6) lost profits from the Sirius Defendants

failure to renew the Agreement for the life of the patents.




                                                  72
